Child desertion is the offense; penalty, confinement in the county jail for a period of thirty days.
The trial was had upon an information and in the absence of a complaint. Art. 415, C. C. P., 1925, declares:
"No information shall be presented until affidavit has been made by some credible person charging the defendant with an offense. The affidavit shall be filed with the information."
Without the complaint the prosecution cannot proceed. See Stubblefield v. State, 94 Tex.Crim. R., 252 S.W. 563; McDonald v. State, 86 Tex.Crim. R., 216 S.W. 166; and numerous other cases collated in Vernon's Ann. Tex. C. C. P., 1925, Vol. 1, p. 313.
The judgment of conviction is reversed and the prosecution ordered dismissed.
                   ON REINSTATEMENT OF APPEAL.